Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7,  14-20 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2019/227042 A1 (heretofore as ‘042).
The applied reference has a common Applicant: Hologic Inc. with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
1. A breast compression paddle (compression paddle 108) comprising: a bracket (bracket portion 206) for removably securing the breast compression paddle to an imaging system (imaging system 100) ; a rigid substrate (rigid substrate 204) secured to the bracket, wherein the rigid substrate comprises a first edge and a second edge disposed opposite the first edge; and a foam compressive element (foam compressive element 202) slidably secured to the rigid substrate.
6. The breast compression paddle of claim 1, wherein the foam compressive element is positionable between a first position disposed below the rigid substrate and a second position disposed substantially below the bracket (FIGs 2A – 2C illustrate this embodiment).
7. A breast imaging system comprising: an x-ray source  (x-ray source 122); a breast support platform (breast support platform 106); a compression arm (first support arm 124) movably disposed between the x-ray source and the breast support platform; a rigid substrate (; a rail system removably secured to at least one of the compression arm and the rigid substrate; and a foam compressive element secured to at least one of the rail system and the rigid substrate.
14. A method of positioning a breast of a patient for x-ray imaging, the method comprising: moving a rigid substrate towards the breast in a direction substantially orthogonal to a support platform supporting the breast; moving a foam compressive element in a direction substantially parallel to the support platform; and contacting the breast with the foam compressive element (the fact that all structural limitations are ascertainable in ‘042, this method implementing the structural limitations must be inherent. Note that the second step of claim 1 in ‘042 in essence defines moving the rigid substrate towards the breast by disposing the breast proximal a second compression element.).
15. The method of claim 14, wherein moving the rigid substrate comprises a first moving the rigid substrate operation and a second moving the rigid substrate operation, and wherein moving the foam compressive element is performed between the first moving the rigid substrate operation and the second moving the rigid substrate operation (the fact that all structural limitations are ascertainable in ‘042, this method implementing the structural limitations must be inherent. Note the last step of claim 1 in ‘042 in essence reflects this step) .
16. The method of claim 14, further comprising placing the breast on the support platform (third step of claim 1 in’42).
17. The method of claim 14, wherein the direction substantially parallel to the support platform is substantially parallel to the chest wall (Note FIG. 2D).
18. The method of claim 14, wherein the direction substantially parallel to the support platform is substantially orthogonal to the chest wall (Note FIG. 2D).
20. The method of claim 14, wherein moving the foam compressive element in the direction substantially parallel to the support platform comprises moving the rigid substrate in the direction substantially parallel to the support platform (Note FIG. 2D).
22. A breast imaging system comprising: an x-ray source(x-ray source 122); a breast support platform  (breast support platform 106) , wherein the breast support platform (breast support platform 106) comprises a non-compressive edge (any place where the compressed breast does not extend into would qualify for this non-compressive edge); a compression arm movably disposed between the x-ray source and the breast support platform (first support arm 124 ) ; a compression paddle secured to the compression arm; and a foam compressive element secured to the non-compressive edge.
24. A breast compression paddle comprising: a bracket for removably securing the breast compression paddle to an imaging system; a substrate receptacle movably secured to the bracket; a rigid substrate receivably secured to the substrate receptacle, wherein the rigid substrate comprises a first edge and a second edge disposed opposite the first edge; and a foam compressive element secured to the rigid substrate (FIGs. 2A-5).
28. The breast compression paddle of claim 24, wherein the rigid substrate comprises a third edge and a fourth edge disposed opposite the third edge, wherein the third edge and the fourth edge are receivably secured to the substrate receptacle (FIG. 5 shows a third and fourth edges being the retainer groove.).
30. The breast compression paddle of claim 24, wherein the rigid substrate comprises a flange and wherein the foam compressive element is at least partially surrounded by the flange (FIG. 2A).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: ‘043 does not show a substrate receptacle as required by independent claim 24 nor does it mention magnetically engaging a rigid substrate to at least a portion of a breast imaging system . 
Thus, claims 24-32 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-5, 8-13, 19, 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  ‘042 does not show a rail system as defined by dependent claims 2, 8, 9, 11. Claims 3-5, 10, 12 and 13, would include the allowable feature of claim 2, 8 or 9 by virtue of their dependencies on claim 2. ‘042 also does not mention a motor as required by claim 19. ‘042 does not mention the foam being no more than 30% as required by claim 21. As such, the teaching does not contemplate possible discomfort for patients who have undergone a lumpectomy as described by the specification. ‘042 does not mention a coating as required by claim 23.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lines 13 -14 of page 8  in WO 2006/050466 A1 teach to add foam (pad 124) as padding to a compressive element to enhance comfort for patients during mammogram. 
WO 2019/227044A1 teaches to attach foam onto a substrate which is attachable to breast compression paddle. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DON K WONG/Primary Examiner, Art Unit 2884